DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action is in response to the continuation filed 9/17/2020. Claims 2-21 are currently pending. The cancelation of claim 1 in a preliminary amendment is acknowledged. Claims 2-21 are newly added in the preliminary amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Plyley (US 5489058).
	Regarding claim 10, Plyley discloses a surgical stapler (10 – Fig. 1) comprising: an elongate shaft (46 – Fig. 5A) having a proximal end and a distal end and defining a longitudinal axis (the longitudinal axis of 46 – Fig. 5A) between the proximal end and the distal end; a jaw assembly (the assembly of 14 and 16 – Fig. 1) disposed at the distal end of the elongate shaft, the jaw assembly comprising: a first jaw (14 – Fig. 1) extending distally from the distal end of the elongate shaft, the first jaw comprising a first clamping surface (75 – Fig. 1); a second jaw (16 – Fig. 1) comprising a second clamping surface (7 – Fig. 1); and a plurality of staples (col. 4, lines 58-60 and 114 – Fig. 13); wherein the second jaw is slideably coupled to the distal end of the elongate shaft such that it is movable between a closed position (the position of 10 depicted in Fig. 2) in which the first clamping surface is positioned adjacent the second clamping surface and a stapling position (the position of 10 depicted in Fig. 3) in which the first clamping surface is parallel to and spaced apart from the second clamping surface; and wherein the second jaw is pivotably coupled to the distal end of the elongate shaft such that the second jaw is pivotable from the closed position to an open position (the position of 10 depicted in Fig. 1) in which the second clamping surface extends at an angle transverse to the first clamping surface.

Plyley further discloses:
	Claim 11, the second jaw (16 – Fig. 1) is slideably coupled to the elongate shaft (46 – Fig. 5A) at a sliding pivot joint comprising a slot (53 – Fig. 1) formed in the distal end of the elongate (see Fig. 1), and the second jaw comprises a pin (64 – Fig. 1) pivotally and translatably disposed in the slot (see Figs. 1-3).

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Viola (US 7617961 B2).
	Regarding claim 16, Viola discloses a surgical stapler comprising: an elongate shaft (18b – Fig. 3) having a proximal end and a distal end and defining a longitudinal axis (the longitudinal axis of 18b – Fig. 3) between the proximal end and the distal end; an actuation mechanism comprising an actuation beam (16 – Fig. 3) extending through at least a portion of the elongate shaft (see Fig. 3), the actuation beam having a slot (28 – Fig. 3) formed therein; a jaw assembly (the assembly of 12 and 14 – Fig. 3) disposed at the distal end of the elongate shaft, the jaw assembly comprising: a first jaw (12 – Fig. 3); a second jaw (14 – Fig. 3); and a plurality of staples (col. 3, line 64 – col. 4, line 2); wherein the jaw assembly is actuatable by longitudinal movement of the actuation beam between a closed position (the position depicted in Fig. 4A), an open position (the position depicted in Fig. 4B), and a stapling position (the position depicted in Fig. 4C); wherein the jaw assembly further comprises a link (the assembly of 32, 34 – Fig. 3 and 35 unlabeled in the drawings but described in col. 4, lines 27-30) comprising a guide (32 – Fig. 3) thereon, the guide of the link is slideably engaged in the guide slot to actuate the jaw assembly (col. 4, lines 33-40).

Viola further discloses:
	Claim 17, the guide (32 – Fig. 3) comprises a pin (see Fig. 3).

	Claim 18, the slot (28 – Fig. 3) comprises an opening segment (the proximal half of 28 – Fig. 3) extending transverse (the slot 28 has a width extending transverse to the longitudinal axis) to the longitudinal axis and a firing transition segment (the distal half of 28 – Fig. 3) extending transverse (the slot 28 has a width extending transverse to the longitudinal axis) to the longitudinal axis.

Allowable Subject Matter
Claims 2-9 are allowed.
Claims 12-15 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
11/3/2021